   Case: 1:19-cv-00145-DAP Doc #: 340 Filed: 05/24/19 1 of 1. PageID #: 10163



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Digital Media Solutions, LLC,                                Civil File No. 1:19-cv-145
                                                       The Honorable Dan Aaron Polster
                    Plaintiff,                                      District Court Judge

      vs.
                                                             MINNESOTA OFFICE
South University of Ohio, LLC, et al.                   OF HIGHER EDUCATION’S
                                                            UNOPPOSED MOTION
                                                                 TO INTERVENE


      Pursuant to Rule 24 of the Federal Rules of Civil Procedure, the Minnesota Office

of Higher Education (OHE) hereby moves this Court to intervene in the above-captioned

action. The grounds for this Motion are set forth in the accompanying Memorandum of

Law, which includes a proposed Order granting OHE’s requested relief.


Dated: May 24, 2019                      Respectfully submitted,

                                         KEITH ELLISON
                                         Attorney General
                                         State of Minnesota


                                         /s/ Ian M. Welsh
                                         IAN M. WELSH
                                         Assistant Attorney General
                                         Atty. Reg. No. 0396287

                                         445 Minnesota Street, Suite 1800
                                         St. Paul, Minnesota 55101-2128
                                         (651) 757-1018
                                         ian.welsh@ag.state.mn.us

                                         ATTORNEY FOR MINNESOTA OFFICE
                                         OF HIGHER EDUCATION
